DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaozong (CN 107253431 A) in view of Lu (2019/0001824).
Regarding claim 1, Yaozong discloses a vehicle having a movable and retractable sun shield, comprising:
 a vehicle body (seen in fig 1) and a retractable device (4, fig 2), wherein a cavity (seen in fig 2) is arranged at the top of the cab of the vehicle body, an opening is arranged on the front end of the cavity; and 
the retractable device comprises a sun shield (1, fig 2) and an actuating device (5, fig 2), the sun shield is mounted in the cavity at the top of vehicle body in an extensible and retractable manner, the actuating device is mounted in the cavity at the top of vehicle body and coupled to the sun shield to drive the sun shield to stretch out and draw back, the cavity at the top of vehicle body is provided 

Yaozong does not discloses solar cell panel.
However, Lu et al. teach the retractable device further comprises a solar cell panel (1, fig 13), the solar cell panel is detachably mounted on the sun shield (seen in fig 13), and an output end of the solar cell panel is coupled to a charge and discharge controller, wherein the retractable device further comprises an engaging assembly, the engaging assembly comprises a clamping member (3, fig 12) and a driving member (6, fig 12), the clamping member and the driving member are mounted on the solar cell panel, and the clamping member is driven by the driving member to be coupled to the sun shield or to fix with the vehicle body, wherein the clamping member is a clamping strip (301, fig 16) rotatably mounted on the solar cell panel, slots (seen in fig 4) are arranged on the sun shield and the top of the cavity of the vehicle body for engagement, and the driving member drives the clamping strip to rotate to connected with the slot of the sun shield or with the slot of the cavity of the vehicle body.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a movable and retractable sun shield, such as that disclosed by Yaozong to have a retractable device further comprises a solar cell panel, the solar cell panel is detachably mounted on the sun shield as taught by Lu et al. in order to provide natural power in controlling the sun shield for operators use.

	

.


Allowable Subject Matter
Claims 2-16 & 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dexter discloses a sunshade assembly. Manno disclose a dual panel shade.  Smith Jr. discloses a sunshade canopy.  Morazan discloses a sunshade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612